FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANDRO GONZALEZ-JOSE,                             No. 11-73513

               Petitioner,                       Agency No. A095-764-475

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Andro Gonzalez-Jose, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and we deny in part and dismiss in part the petition for review.

      Gonzalez-Jose concedes his asylum application was time-barred. Thus, we

do not reach his arguments regarding the merits of his asylum claim.

      Gonzalez-Jose testified he never experienced harm or mistreatment in

Guatemala, but he fears returning there because of crime and gangs. Substantial

evidence supports the agency’s determination that he failed to establish past

persecution or a clear probability of future persecution on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”); Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (a protected ground must be “one

central reason” for an applicant’s persecution). We lack jurisdiction to consider

Gonzalez-Jose’s contentions regarding ethnicity, imputed political opinion, and

membership in a particular social group that he did not raise before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over

claims not raised before the agency). Accordingly, Gonzalez-Jose’s withholding of

removal claim fails.


                                          2                                     11-73513
      Finally, substantial evidence supports the agency’s denial of CAT protection

because Gonzalez-Jose failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Guatemala.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   11-73513